

116 HRES 769 IH: Expressing the sense of the House of Representatives that the symbols and traditions of Christmas should be protected for use by those who celebrate Christmas.
U.S. House of Representatives
2019-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 769IN THE HOUSE OF REPRESENTATIVESDecember 17, 2019Mr. Lamborn (for himself, Mr. Aderholt, Mr. Babin, Mr. Banks, Mr. Cole, Mr. Conaway, Mr. Duncan, Mr. Gaetz, Mr. Kevin Hern of Oklahoma, Mr. King of Iowa, Mr. Weber of Texas, Mr. Wenstrup, and Mr. Grothman) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing the sense of the House of Representatives that the symbols and traditions of Christmas
			 should be protected for use by those who celebrate Christmas.
	
 Whereas Christmas is a national holiday celebrated on December 25; and Whereas the Framers intended that the First Amendment to the Constitution, in prohibiting the establishment of religion, would not prohibit any mention of religion or reference to God in civic dialogue: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the importance of the symbols and traditions of Christmas;
 (2)strongly disapproves of attempts to ban references to Christmas; and (3)expresses support for the use of these symbols and traditions by those who celebrate Christmas.
			